Title: From George Washington to the Board of War, 10 August 1779
From: Washington, George
To: Board of War


        
          Gentn
          West point August the 10th 1779
        
        I yesterday evening received Your Letter of the 3d and have directed the Commissary of prisoners to permit Capn Edmonstone to go into New York upon parole, subject to an immediate and final exchange, by Sir Henry Clinton’s releasing One of our Captains now in his hands, who has been longest in captivity, & whose name will be mentioned in his parole. Mr Beatty has written to Mr Adams—Deputy Commissary of prisoners at Elizabeth Town upon the business. The Board will be pleased to write to Captain Edmonstone to proceed thither and to apply to Mr Adams—for farther directions. I have the Honor to be with great respect Genn Yr Most Obedt svt
        
          G. Washington
        
      